Citation Nr: 0721641	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-44 176	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

The veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1974 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claims for service connection for 
tinnitus, bilateral hearing loss, and deviate behavior 
(claimed as psychological problems).  He filed a timely 
notice of disagreement (NOD).  The report of a September 2004 
Informal Hearing Conference with a Decision Review Officer 
(DRO) indicates the veteran withdrew the claim for service 
connection for deviant behavior from appellate consideration.  
So this issue is no longer before the Board.  See 38 C.F.R. § 
20.204 (2006).

In a more recent October 2004 decision, the RO granted 
service connection for left ear hearing loss.  The veteran 
did not file an NOD in response to contest either the rating 
and/or effective date assigned.  So that decision is 
considered a full grant of the benefits requested for left 
ear hearing loss.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, that claim is no 
longer before the Board.  With regard to right ear hearing 
loss, the RO issued a Statement of the Case (SOC) in October 
2004 denying service connection.  In November 2004, he 
submitted a substantive appeal, indicating he was appealing 
the issue of tinnitus, but not right ear hearing loss.  So 
the only remaining claim on appeal concerns his tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran's service medical records (SMRs) are unremarkable 
for tinnitus.  His May 1978 separation examination noted left 
ear mild high frequency hearing loss, but he denied any ear 
trouble at that time.  He now contends that he has had 
tinnitus ever since he separated from service and that he 
believes it was caused by noise exposure while working as a 
helicopter mechanic.  His military personnel records indicate 
he was a turbo propeller mechanic.  A few months after he 
separated from service, he was incarcerated for second degree 
murder and there has been no evidence of noise exposure since 
then.

The medical records from Collins Correctional Facility 
indicate the veteran first complained of ringing in his left 
ear in July 2001.  It was noted that he had decreased 
hearing, the external ear canal was clear, and the tympanic 
membrane was intact.  The diagnosis was tinnitus and he was 
given Chlor-Trimeton, an antihistamine, to help clear his 
sinuses.  In August 2001, it was noted that he reported no 
improvement with the medication.  It was recommended that he 
quit smoking and a hearing test was ordered.  In September 
2001, he was transferred to Wende Correctional Facility for 
an audiological test.  The results showed normal right ear 
hearing acuity and mild to moderate left ear sensorineural 
hearing loss.  No other defects were noted.  He was fitted 
with a hearing aid for the left ear.  

According to the September 2004 DRO's Informal Conference 
report, it was agreed that a VA examination and request for a 
medical opinion would be made.  The duty to assist provisions 
of the Veterans Claims Assistance Act (VCAA) include the duty 
to provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  Because the veteran was (and 
presumably still is) incarcerated, the RO requested 
assistance from Gowanda Correctional Facility in scheduling 
an examination.  Because of security reasons, Gowanda was 
unwilling to transport the veteran to a VA facility for an 
examination, but efforts were made to transfer him to Wende 
Correctional Facility where he could be examined by one of 
the prison's hearing specialists.  

According to October 2004 letters from a VA Compensation & 
Pension Coordinator, the veteran was told to report to sick 
call at Gowanda and ask that his hearing be evaluated.  He 
would then be transferred to Wende for testing.  When he 
arrived, he reportedly told the nurse he did not need an 
examination and that he was not having any hearing problems.  
The RO cancelled the request for an examination noting that 
the veteran failed to report and was not cooperating.  In 
October 2004 letters from the veteran, he explained that he 
told the nurse that he was somewhat confused because he had 
had an audiological evaluation at Wende three years ago, but 
would have another one if required by VA.  He denied being 
uncooperative. 

According to an October 2004 medical note from Gowanda, the 
veteran denied difficulty with his hearing or his hearing aid 
and it was noted that he was able to respond to questions in 
a normal tone.  No mention was made of his tinnitus, and 
there was no indication that he refused to undergo further 
testing.  In fact, he returned in November 2004 requesting a 
hearing aid battery and audiological testing for VA.  
Apparently, he was then referred to Wende for an 
otolaryngology consultation in December 2004.  It was noted 
that he complained of ongoing tinnitus, but the objective 
physical examination was within normal limits and no specific 
findings were made as to the etiology of the tinnitus.

Apparently, as noted in the April 2006 Supplemental SOC 
(SSOC), another attempt was made to schedule the veteran for 
a VA examination in March 2005, but he failed to report to 
it.  It is unclear, however, whether the veteran was notified 
of this examination or exactly what arrangements were made 
for this examination given his incarceration.  

In the May 2007 Informal Hearing Presentation, the veteran's 
representative argues that another examination should be 
scheduled.  As mentioned, the Gowanda Correctional Facility 
is unwilling to transfer the veteran to a VA facility for an 
examination because of security reasons, but they have had 
him examined by a prison otolaryngologist at Wende 
Correctional Facility in December 2004.  There have been no 
arguments set forth that the results of another examination 
would differ from those of the December 2004 examination.  
Therefore, the Board sees no reason to schedule him for 
another examination at this point.  The determinative 
question is whether the veteran's tinnitus is at least as 
likely as not related to his military service, including 
exposure to noise as a propeller mechanic.  To answer this 
question, a medical opinion is needed.  As noted by the 
veteran in one of his November 2004 letters, the prison 
doctors have been unwilling to provide an opinion as to the 
etiology of his tinnitus.  Therefore, a remand is necessary 
so that a VA physician can review the claims file and provide 
a medical opinion as to whether it is at least as likely as 
not that the veteran's tinnitus is related to his military 
service.   

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician review the 
claims file, including medical records 
from Collins, Wende, and Gowanda 
Correctional facilities, and submit an 
opinion indicating whether it is at least 
as likely as not that the veteran's 
tinnitus is related to his military 
service.  If no opinion can be rendered, 
without resorting to pure speculation, 
explain why this is not possible.   
 
2.  After completion of the above, if the 
claim is not fully granted, issue an SSOC, 
before returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




